Citation Nr: 0738761	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  06-34 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for varicose veins.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for bilateral 
hearing loss, tinnitus and varicose veins.

The veteran testified before the undersigned at a November 
2007 hearing at the RO.  A transcript has been associated 
with the file.

In November 2007, the Board granted the veteran's motion to 
have his claim advanced on the docket due to his advanced 
age.  See 38 U.S.C.A. § 7107 (West Supp. 2005) and 38 C.F.R. 
§ 20.900(c) (2007).

Subsequent to the final consideration of the claim by the RO, 
the veteran submitted additional evidence on his claims in 
October and November 2007.  He has waived RO consideration of 
this evidence.  The Board may consider the claim.  See 
38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  The veteran has current diagnoses of bilateral hearing 
loss, tinnitus and varicose veins.

2.  The veteran experienced acoustic trauma during combat 
aboard the USS Wolsey.

3.  The preponderance of the evidence is against a causal 
link between the veteran's current bilateral hearing loss or 
tinnitus and any remote incident in service, including 
acoustic trauma during combat.

4.  The preponderance of the evidence is against inservice 
incurrence of varicose veins.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  The veteran's varicose veins were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Bilateral Hearing Loss and Tinnitus

The veteran claims that he has bilateral hearing loss and 
tinnitus as a result of noise exposure he suffered while 
stationed aboard the USS Wolsey during the Second World War.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.  

With respect to claims for service connection for hearing 
loss, the U.S. Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 
20 decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385, 
discussed below, then operates to establish when a hearing 
loss can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

On the authorized audiological evaluation in February 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
65
75
LEFT
15
15
35
75
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.  
These scores establish the presence of a bilateral hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The 
veteran was also diagnosed with tinnitus.  The Board finds 
that the evidence establishes that the veteran has current 
disabilities of bilateral hearing loss and tinnitus.  See 
Hickman, supra.  

The veteran's service medical records do not show hearing 
loss or tinnitus during service.  His December 1940 and 
October 1944 physical examination reports show that his 
hearing scored 15/15 and his ears were considered normal.  At 
his October 1946 separation from service physical examination 
report shows that his hearing was normal on the watch, coin 
click, and whispered and spoken voice tests.  There were no 
diseases or defects of the ears noted.  The veteran argues 
that, regardless of these tests, he did suffer acoustic 
trauma.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of such if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The veteran contends that his duties aboard the USS Wolsey 
exposed him to significant noise during combat.  He has 
submitted several articles that describe the Wolsey's combat 
actions during the war, including helping sink a German U-
Boat.  The Board concedes that acoustic trauma is consistent 
with the conditions of combat aboard ship.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  In this case, for the 
reasons discussed below, such competent medical nexus 
evidence is lacking.

The examiner at the February 2006 VA examination indicated 
that a nexus between service and the veteran's current 
hearing disabilities would require speculation.  During the 
examination, the veteran described his post-service acoustic 
exposure, which included thirty four years employment at a 
factory with noise exposure.  There is no indication of 
recreational noise exposure.  The examiner characterized the 
veteran's hearing loss as mild, and given the veteran's age, 
lack of evidence further back, including the service medical 
records, the history of occupational noise exposure and 
length of time between service and the instant claim, the 
examiner concluded that a relationship between service and 
either the tinnitus or hearing loss would be speculative.  

The Board finds that the preponderance of the evidence is 
against a relationship between the veteran's bilateral 
hearing loss and tinnitus and service.  The veteran is not 
shown to have hearing loss or tinnitus within decades of 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  The contemporaneous 
medical evidence reports normal hearing with no defects or 
diseases.  The Board has considered the veteran's testimony 
that his employment at the factory was, for many years, in 
management.  Managerial work may reduce the amount of noise 
exposure, and this weighs in the veteran's favor.  On the 
whole, however, this does not outweigh the mild nature and 
great delay in hearing loss, particularly when coupled with 
the veteran's age.  The Board recognizes that the veteran is 
competent to report hearing loss and tinnitus, but the 
contemporaneous medical evidence from service and the opinion 
of the February 2006 VA examiner outweigh his testimony.  

The Board also finds that, while the veteran had acoustic 
trauma during service, neither bilateral hearing loss or 
tinnitus was shown to exist during service or for many years 
thereafter.  As such, the claim must fail on a direct basis.  
See Hickman, supra.  

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, including sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  There is no evidence to show that the veteran 
had hearing loss manifested to a compensable level within the 
first post-service year.  The veteran cannot benefit from the 
presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's bilateral hearing loss and 
tinnitus claims.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

b. Varicose Veins

The veteran contends that he had varicose veins at separation 
from service and is entitled to service connection.  The 
Board concludes that service connection is not warranted.  

The veteran has reported having varicose veins.  He further 
reports that he underwent vein stripping surgery in 1969 to 
alleviate the problem.  VA treatment records note a history 
of varicose veins in August 2005, without current findings.  
The Board finds that the evidence establishes the veteran had 
varicose veins at some point.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (holding that lay observations alone are 
sufficient to diagnose varicose veins).  The Board will 
consider the claim as one for residuals of varicose veins.

The veteran has testified that he first discovered that he 
had varicose veins when the problem was pointed out to him 
during his October 1946 separation from service physical 
examination.  

In reviewing the veteran's service medical records, no 
reference to varicose veins appears.  The October 1946 
separation from service physical examination report itself 
indicates that the veteran's cardiovascular system was 
normal, with a specific finding that the condition of his 
veins was normal.  The remainder of his medical records, 
including his December 1940 entrance examination and an 
October 1944 physical examination found that his heart and 
blood vessels were normal.  

While the Board acknowledges that the veteran is competent to 
report the presence of varicose veins, the contemporaneous 
medical evidence contradicts his testimony directly.  The 
very doctor that the veteran reports first identified his 
varicose veins specifically found that the condition of his 
veins was normal.  The Board does not believe that the 
veteran is attempting to mislead anyone, but the fact remains 
that the examination occurred sixty one years prior to this 
decision.  The Board finds that the contemporaneous medical 
evidence outweighs the veteran's testimony.

As before, satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of such if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  There is nothing, however, to show that varicose 
veins could be incurred simply by participation in combat.  
The Board concludes that the combat presumption is 
inapplicable to this claim.  

As such, the Board finds that the preponderance of the 
evidence is against inservice incurrence of the veteran's 
varicose veins.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in July 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The July 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss or tinnitus conditions 
can be directly attributed to service.  Further examination 
or opinion is not needed on the hearing loss and tinnitus 
claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail above.

The Board concludes an examination is not needed on the 
varicose veins claim because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Specific contemporaneous medical 
evidence contradicts his testimony, as discussed above.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The U.S. Court of Appeals for Veterans Claims 
has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for varicose veins is 
denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


